Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 31, 2021

                                     No. 04-21-00094-CV

                                  CITY OF EAGLE PASS,
                                        Appellant

                                               v.

        Isabel Velasquez PEREZ, individually and a/n/f of Vanessa Velasquez, minor,
                                        Appellee

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 18-01-35130-MCV
                          Honorable Maribel Flores, Judge Presiding


                                        ORDER

      This appeal was originally set for formal submission and oral argument before this Court
on Thursday, October 21, 2021, at 10:00 AM, before a panel consisting of Chief Justice Rebeca
C. Martinez, Justice Beth Watkins, and Justice Liza A. Rodriguez in the Maverick County
Commissioner’s Courtroom in Eagle Pass, Texas.
        On its own motion, the panel WITHDRAWS this submission notice for in-person oral
argument in Eagle Pass, Texas and ORDERS this cause set for formal submission and oral
argument before this Court on Thursday, October 21, 2021, at 10:00 AM, before a panel
consisting of Chief Justice Rebeca C. Martinez, Justice Beth Watkins, and Justice Liza A.
Rodriguez in the courtroom of the Court of Appeals for the Fourth District of Texas.
        While it is anticipated that oral argument will occur in the courtroom, as the COVID-19
situation continues to evolve, this is subject to change.
        If circumstances permit, this courtroom proceeding will be streaming live and archived
on the court’s YouTube Channel:
       https://www.youtube.com/channel/USiaWJQ7eW5OQIALdyLN6s3A
        In the courtroom, the following social distancing protocols will be observed and are
subject to change:
         Courtroom occupancy is limited to 27 persons, including three justices, one clerk, one
staff attorney, and counsel of record for the appellant and appellee presenting argument (2 max.
per side). For additional and necessary accommodations for any party on appeal, please contact
the Clerk of Court. Counsel of record will sit at separate tables; additional attorneys or
spectators (5 max. per side) may sit in the gallery at available seating as marked, pursuant to
current social distancing guidelines. All persons in the courtroom are required to wear a mask,
unless presenting argument, and to maintain an appropriate social distance of at least six feet
from others. If you do not want to appear in person for oral argument, please contact the
clerk immediately. Individuals entering the courtroom may be subject to a screening protocol,
as recommended by the Office of Court of Administration.
        The time for oral argument will be limited to twenty minutes for appellant’s opening
argument, twenty minutes for appellee’s argument, and ten minutes for appellant’s rebuttal
argument. For cases involving multiple parties per side that wish to participate in oral argument,
please contact the Clerk’s office to make special arrangements or file an appropriate motion after
the parties have conferred.
       If any party no longer wishes to present argument, the party must notify this court in
writing within seven days of receiving this notice.


       Entered on this 31st day of August, 2021.


                                                                   PER CURIAM


Attested to:___________________________________
               MICHAEL A. CRUZ, Clerk of Court